DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on January 8, 2020, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on January 8, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(1). The precise point in the specification must be identified where any added or rewritten paragraph is located. 
The patent specification is not amended properly because the amendment instructs that the new paragraph be added to “page 1” of the patent. However, page 1 of the patent is the cover page. Note that the second page of the patent—containing the additional references cited—is labeled as “Page 2”. The new paragraph should be identified as being added to column 1 of the patent.

The claim amendments filed on January 8, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety.
The patent claims are not amended properly because amended claim 1 contains strikethrough (l. 19) rather than enclosing the matter to be omitted from the patent in single brackets.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

Original Disclosure – Definition
The instant application seeks reissue of Patent No. 9,862,248 B2, which issued from Application No. 14/190,710. The “original disclosure” is the disclosure of Application No. 

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Earlier-Concluded Examination
During the earlier examination of Application No. 14/190,710, independent claim 1 (corresponding to patent claim 1) was amended to recite that the audio event device is “configured to electronically produce” an audio event, while defining the audio event device as including “a window sensor”. See the amendment filed on December 21, 2016. This subject matter added to patent claim 1 during the earlier examination constitutes new matter with respect to the original disclosure for the following reasons.
The original disclosure does not define a window related audio event as being “electronically” produced. Instead, the original disclosure (a) defines a window related audio event as a discussion with a bank teller, a discussion with a person at a take-out window, or the like, and (b) explains that the controller assumes that such an audio event is about to occur when the driver’s window is in an open or partially open position and the speed of the vehicle is close to zero. See the patent’s disclosure at col. 5, ll. 49-55; col. 6, ll. 17-24; col. 8, ll. 22-39. A discussion with another person is not an “electronically” produced audio event. Further, while the controller interprets data from the window sensor 52 (i.e., the window being in an open or partially open position) as being indicative of such an audio event, the output of the window sensor 52 is not defined by the original disclosure as being an “audio event” that is “electronically” produced. In fact, the output of the window sensor 52 cannot be considered to be an “audio event” since it does not produce “audio” (i.e., sound).


During the earlier examination of Application No. 14/190,710, independent claim 1 (corresponding to patent claim 1) was amended such that the claim required “a signal from the audio event device indicating that the audio event device will subsequently produce the audio event” while specifying that the signal consists of one of several options including “an indication that the window sensor has detected that a window of the passenger compartment is being opened”. See the amendment filed on July 7, 2017. This subject matter added to patent claim 1 during the earlier examination constitutes new matter with respect to the original disclosure for the following reasons.
As explained above, the original disclosure does not define the window sensor as being an “audio event device”. Even if the window sensor was considered to be an “audio event device” it would not be capable of electronically producing an audio event to the passenger compartment (see the above discussion with respect to the December 21, 2016 amendment) while also issuing a signal indicating that it will subsequently produce the audio event. That is, the original disclosure does not describe the window sensor as producing both (a) a signal indicating it will subsequently produce an audio event, and (b) another output constituting the audio event.
Further, the original disclosure does not define the window sensor as producing an output indicating that the window “is being opened”. Instead, as explained in the above discussion with respect to the December 21, 2016 amendment, the original disclosure defines the window sensor as detecting that the window is in an open or partially open position. That is, the claim language recites an indication of a process of opening the window whereas the disclosure states that the sensor detects an open or partially open position of the window.

For these reasons, the amendments filed in Application No. 14/190,710 on December 21, 2016 and July 7, 2017 violated the prohibition of new matter pursuant to 35 USC 132(a). Applicant is required to cancel the new matter in the reply to this Office Action.

New Matter Added During Present Examination
The preliminary amendment filed in the instant application on January 8, 2020 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

New claim 17 recites that the audio event device is “configured to electronically produce” an audio event (see ll. 5-6), while defining the audio event device as including “a window sensor” (see ll. 6-8). This constitutes new matter for the reasons given above with respect to the same subject matter recited in claim 1.

New claim 17 requires “a signal indicating that the audio event device will subsequently produce the audio event” (ll. 10-11) while specifying that the signal consists of one of several options including “an indication that the window sensor has detected that a window of the passenger compartment is being opened” (ll. 15-16). This constitutes new matter for the reasons given above with respect to essentially the same subject matter recited in claim 1.

New claims 20 and 24 recite “the controller determines whether or not the operating air flow rate is at or lower than a predetermined speed, and if the operating air flow rate is at or lower than the predetermined speed, the controller does not change airflow rate of the blower” (ll. 4-6). In contrast, the original disclosure states that the controller determines whether the set blower speed is greater than a predetermined limit (see step S7 in Fig. 5), and if the set blower speed is not greater than the predetermined limit (see No result of step S7 in Fig. 5), the controller does not change the blower speed (see step S8 in Fig. 5). See the patent’s disclosure at col. 9, ll. 11-26. The logic step shown in step S7 in Fig. 5 does not involve a determination of whether or not the operating air flow rate is at or lower than a predetermined speed, and the original disclosure does not disclose such a logic step.

New claim 25 recites that the audio event device is “configured to electronically produce” an audio event (see ll. 5-6), while defining the audio event device as including “a window sensor” (see ll. 6-8). This constitutes new matter for the reasons given above with respect to the same subject matter recited in claim 1.

New claim 25 requires “a signal from the audio event device indicating that the audio event device will subsequently produce the audio event” (ll. 12-14) while specifying that the signal consists of one of several options including “an indication that the window sensor has detected that a window of the passenger compartment is being opened” (ll. 21-22). This constitutes new matter for the reasons given above with respect to the same subject matter recited in claim 1.

For these reasons, the amendment filed January 8, 2020 violates the prohibition of new matter pursuant to 35 USC 132(a) and 35 USC 251(a). Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 17-20, 24 and 25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.

Claims 18 and 19 are included in this rejection because they depend from claim 17.

GROUND 2:  Claims 17-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.
A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The recapture rule is applied as a three-step process:
Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1: New claims 17-25 in the instant reissue application are broader in scope than original patent claims 1-16 because they do not include the “with the audio event occurring thereafter” limitation recited in independent patent claim 1 (see claim 1, l. 13). Further, new claims 17-24 

Step 2: The broader aspects of new claims 17-25 relate to subject matter surrendered in the original prosecution for the following reasons. 
During the original prosecution (Application No. 14/190,710), the previous examiner rejected originally-filed claims 1-18 based upon prior art. See the Office action mailed on September 23, 2016. The applicant responded to the examiner’s initial rejection by amending independent claim 1 in an attempt to define over the prior art. See the amendment filed on December 21, 2016. However, the examiner did not find the applicant’s amendments and arguments persuasive and, therefore, maintained the rejection of claims 1-18 based upon prior art. See the final Office action mailed on April 14, 2017.
The applicant responded to the examiner’s final rejection by further amending independent claim 1 in order to define over the prior art. See the amendment filed on July 7, 2017. Specifically, claim 1 was amended to require:
The “with the audio event occurring thereafter” limitation recited in independent patent claim 1 (see claim 1, l. 13).
That the control signal consists of one of:
(a) An indication of an incoming communication is being received by the mobile communication device.
(b) An indication that the navigation device is about to issue audible navigation instruction output.
(c) An indication that the window sensor has detected that a window of the passenger compartment is being opened.
(d) An indication that an audio event device within the vehicle is about to produce an audio output that is intended to assist the vehicle operator or passenger.
In the arguments filed on July 7, 2017, the applicant repeatedly asserted that claim 1 was allowable because:
It requires that the controller receives a signal from the audio event device indicating that the audio event device will subsequently produce the audio event, with the audio event occurring thereafter.
It uses the phrase “consists of” to limit the control signal to one of the four possible signals (a)-(d) listed above.
In response to the July, 7, 2017 amendment, the previous examiner issued the Notice of Allowability on November 3, 2017 along with an explanation that the applicant’s amendments and arguments filed on July 7, 2017 were found to be persuasive, resulting in withdrawal of all rejections.
Thus, during the original prosecution, the applicant both:
Explicitly surrendered the version of claim 1 filed on December 21, 2016, which did not require either (i) the “with the audio event occurring thereafter” limitation recited in independent patent claim 1, or (ii) the limitation of the control signal to one of the four possible signals (a)-(d) listed above.
Explicitly relied upon and argued for patentability based upon both (i) the “with the audio event occurring thereafter” limitation recited in independent patent claim 1, or (ii) the limitation of the control signal to one of the four possible signals (a)-(d) listed above.
Since new claims 17-25 do not include the “with the audio event occurring thereafter” limitation recited in independent patent claim 1, the broader aspects of new claims 17-25 relate to subject matter surrendered in the original prosecution. Further, since new claims 17-24 do not require that the controller receives the control signal “from the audio event device”, the broader aspects of new claims 17-24 relate to subject matter surrendered in the original prosecution.

Step 3: It must be determined whether the reissue claims omit or broaden any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. However, if the patentee modifies the added or argued limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue.
In this case, new claims 17-25 of the instant reissue application omit the entire “with the audio event occurring thereafter” limitation that was added to the claim 1 and argued for patentability during the original prosecution. Further, new claims 17-24 omit the requirement 
For the above reasons, new claims 17-25 of the instant reissue application improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3: Claims 1-11, 13-20, 24 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
New matter is recited in claims 1, 17, 20, 24 and 25, as explained in items 8, 9 and 12-16 above. 
Claims 2-11 and 13-16 are included in this rejection because they depend from claim 1. Claims 18 and 19 are included because they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-11 and 13-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites that the audio event device is “configured to electronically produce” an audio event (see ll. 5-6), while defining the audio event device as including “a window sensor” 

Claim 1 requires “a signal from the audio event device indicating that the audio event device will subsequently produce the audio event” (ll. 11-12) while specifying that the signal consists of one of several options including “an indication that the window sensor has detected that a window of the passenger compartment is being opened” (ll. 21-22). This subject matter is indefinite because it does not conform to the description of the invention provided by the original disclosure. As explained above, the original disclosure does not define the window sensor as being an “audio event device”. Even if the window sensor was considered to be an “audio event device” it would not be capable of electronically producing an audio event to the passenger compartment while also issuing a signal indicating that it will subsequently produce the audio event. That is, the original disclosure does not describe the window sensor as producing both (a) a signal indicating it will subsequently produce an audio event, and (b) another output constituting the audio event. 
Further, the original disclosure does not define the window sensor as producing an output indicating that the window “is being opened”. Instead, the original disclosure defines the window sensor as detecting that the window is in an open or partially open position. That is, the claim language recites an indication of a process of opening the window whereas the disclosure states that the sensor detects an open or partially open position of the window.


Claim 1 recites, at lines 16-24, that the control signal consists of one of:
(a) An indication of an incoming communication is being received by the mobile communication device.
(b) An indication that the navigation system is about to issue audible navigation instruction output.
(c) An indication that the window sensor has detected that a window of the passenger compartment is being opened.
(d) An indication that an audio event device within the vehicle is about to produce an audio output that is intended to assist the vehicle operator or passenger.
	This subject matter is indefinite because possible signals (a)-(c) listed above are specific, but possible signal (d) is generic and encompasses not only signals (a)-(b) but many other possible signals produced by an audio event device. Such a recitation of an all-encompassing type of generic limitation is inconsistent with the use of the phrase “consists of”, which necessarily limits the claim to a specific list/group of possible control signals. Further, such a recitation of an all-encompassing type of generic limitation following a list of more specific limitations (in the same claim) creates a question or doubt as to whether the more specific limitations are (a) merely exemplary and, therefore, not actually required, or (b) required features of the claim. Therefore, the claim fails to clearly set forth the metes and bounds of the patent protection desired.
	Further, the subject matter of lines 16-24 of claim 1 is indefinite because it encompasses the use of a generic “audio event device” whereas lines 6-8 limit the claim to a specific list of audio event devices, i.e., a mobile communication device, a navigation system, and a window sensor. Such a recitation of a broad limitation that contradicts a more narrow limitation previously recited in the same claim creates confusion as to the scope of the claim.
	Still further, as explained above, the original disclosure (a) defines a window related audio event as a discussion with a bank teller, a discussion with a person at a take-out window, and the speed of the vehicle is close to zero. Thus, according to the original disclosure, the output of the window sensor alone does not provide an indication of an upcoming audio event; instead, the output of the window sensor in conjunction with the output of the vehicle speed sensor provides an indication of an upcoming audio event. Thus, this subject matter of claim 1 is indefinite because it does not conform to the description of the invention provided by the original disclosure.
	
In claim 1, the term “an audio event device” (l. 23) is indefinite because it is unclear whether this term refers to the “audio event device” previously introduced at line 5 of claim 1, or a different audio event device.

In claim 1, the term “the vehicle operator or passenger” (l. 24) lacks proper antecedent basis.

In claim 2, the recitation “the navigation system sends…” recites a further limitation of the navigation system, but previous claim 1 does not specifically require the presence/use of a navigation system. Rather, claim 1 lists a navigation system as one possible alternative. The further definition of the navigation system in claim 2, apart from an explicit requirement of the presence/use of a navigation system, creates a question or doubt as to whether the limitation of claim 2 is (a) merely exemplary and, therefore, not actually required, or (b) a required feature of the claim.

In claim 3, the recitation of “a voice recognition system” is inconsistent with the use of the phrase “consists of” (see claim 1, l. 6), which necessarily limits the claim to a specific list/group of possible audio event devices. According to the original disclosure, the “voice recognition system” of claim 3 is a possible audio event device, but the “consists of” limitation of claim 1 explicitly excludes such an audio event device since a voice recognition system is not one of the devices listed. Such a recitation of a limitation that contradicts a more narrow limitation previously recited creates confusion as to the scope of the claim.

In claim 4, the recitation of “a manual voice recognition control” in conjunction with “the voice recognition system” is indefinite for the same reasons given above with respect to claim 3.

In claim 5, the recitation “the window sensor is…” recites a further limitation of the window sensor, but previous claim 1 does not specifically require the presence/use of a window sensor. Rather, claim 1 lists a window sensor as one possible alternative. The further definition of the window sensor in claim 5, apart from an explicit requirement of the presence/use of a window sensor, creates a question or doubt as to whether the limitation of claim 5 is (a) merely exemplary and, therefore, not actually required, or (b) a required feature of the claim.

In claim 5, the recitation “the movable window panel moving from a closed orientation to an open orientation upon receiving an input from the window control as the audio event” (ll. 4-6) is indefinite because it does not conform to the description of the invention provided by the original disclosure. As explained above, the opening of the window alone does not provide an indication of an upcoming audio event; instead, the output of the window sensor in conjunction with the output of the vehicle speed sensor provides an indication of an upcoming audio event. 
Further, the phrase “an input from the window control as the audio event” inaccurately suggests that the input from the window control constitutes an “audio event”. As explained above, the original disclosure defines a window related audio event as a discussion with a bank teller, a discussion with a person at a take-out window, or the like. The original disclosure does not define the window control as being an “audio event device” or as producing an “audio event”. In fact, the input from the window control cannot be considered to be an “audio event” since it does not produce “audio” (i.e., sound).

In claim 6, the term “a vehicle” (l. 3) is indefinite because it is unclear whether this term refers to the vehicle previously introduced in claim 1, or a different vehicle. The examiner suggests that this term in claim 6 be changed to “the vehicle”.

In claim 6, the term “the audio event device” (l. 6) is indefinite because it is unclear whether this term refers to (a) the “audio event device” introduced at line 5 of claim 1 and 

In claim 6, the recitation “the signal from the audio event device includes a first signal and a second signal, the first signal being sent by the window sensor…and the second signal being sent by the speed sensor…” (ll. 6-9) is inconsistent with the use of the phrase “consists of” (see claim 1, l. 16), which necessarily limits the claim to a specific list/group of possible control signals. That is, the “consists of” limitation of claim 1 explicitly excludes the “second signal” required by claim 6. Such a recitation of a limitation that contradicts a more narrow limitation previously recited creates confusion as to the scope of the claim.

In claim 6, the recitation “the first signal being sent by the window sensor detecting the movable window panel is in a position other than the fully closed orientation” (ll. 6-8) is indefinite because it does not conform to the description of the invention provided by the original disclosure. As explained above, the controller interprets data from the window sensor 52 indicating that the window is in an open or partially open position as being indicative of such an audio event. The original disclosure does not define the control signal as being produced when the window sensor detects that the window is in a position “other than the fully closed position”. Further, according to the original disclosure, the window can be partially open for ventilation purposes only—which is not an indication of an audio event. See the patent’s disclosure at col. 8, ll. 25-28. Thus, “a position other than the fully closed orientation” does not constitute an indication of an audio event according to the original disclosure.

In claim 6, the recitation “the second signal being sent by the speed sensor detecting that the vehicle is not in motion” (ll. 8-9) is indefinite because it does not conform to the description of the invention provided by the original disclosure. As explained above, the original disclosure states that the controller assumes that an audio event is about to occur when the driver’s window is in an open or partially open position and the speed of the vehicle is close to zero, i.e., approximately zero or less than five miles per hour. See the patent’s disclosure at col. 5, ll. 49-55. The claimed “not in motion” limitation is not consistent with the disclosed speed of close to zero or less than five miles per hour.

In claim 7, the recitation “the electric window system sends the signal to the controller upon receiving the input from the window control” is inconsistent with the use of the phrase “consists of” (see claim 1, l. 16), which necessarily limits the claim to a specific list/group of possible control signals. That is, the “consists of” limitation of claim 1 explicitly limits “the signal” to one of four possible signals including “an indication that the window sensor has detected that a window of the passenger compartment is being opened” (claim 1, ll. 21-22) whereas claim 7 recites an alternative signal produced upon receipt of input from the window control. Such a recitation of a limitation that contradicts a more narrow limitation previously recited creates confusion as to the scope of the claim. 
Further, as explained above, according to the original disclosure, the output of the window sensor alone does not provide an indication of an upcoming audio event; instead, the output of the window sensor in conjunction with the output of the vehicle speed sensor provides an indication of an upcoming audio event. Thus, this subject matter of claim 7 is indefinite because it does not conform to the description of the invention provided by the original disclosure.

In claim 8, the recitation “the window sensor is…” (ll. 3-4) recites a further limitation of the window sensor, but previous claim 1 does not specifically require the presence/use of a window sensor. Rather, claim 1 lists a window sensor as one possible alternative. The further definition of the window sensor in claim 8, apart from an explicit requirement of the presence/use of a window sensor, creates a question or doubt as to whether the limitation of claim 8 is (a) merely exemplary and, therefore, not actually required, or (b) a required feature of the claim.

In claim 8, the term “the audio event device” (l. 5) is indefinite for the same reasons given above with respect to the same term recited in claim 6.

In claim 8, the recitation “the audio event device includes the window sensor…” (l. 5) is indefinite for the same reasons given above with respect to the similar subject matter recited in claim 1.

In claim 8, the recitation “the window sensor sending the signal to the controller when the window panel is detected to be in the fully opened orientation” (ll. 5-6) is inconsistent with the use of the phrase “consists of” (see claim 1, l. 16), which necessarily limits the claim to a specific list/group of possible control signals. That is, the “consists of” limitation of claim 1 explicitly limits “the signal” to one of four possible signals including an indication that the window sensor has detected the window “is being opened” (claim 1, ll. 21-22) whereas claim 8 recites an alternative signal produced when the window sensor detects the window “in the fully opened orientation”. Such a recitation of a limitation that contradicts another limitation previously recited creates confusion as to the scope of the claim. 

In claim 9, the term “the audio event device” (l. 3) is indefinite for the same reasons given above with respect to the same term recited in claim 6.

Claim 11 is indefinite because it contradicts claim 10 from which it depends. Note that claim 10 requires that the controller switches back to the operating airflow rate “upon conclusion of the audio event” whereas claim 11 requires that the controller “delays” switching back to the operating airflow rate “for a predetermined time interval after conclusion of the audio event”.

In claim 14, the recitation “a movable blend door for selectively directing airflow from the blower motor through the first air outlet and the second air outlet, and the controller controls the movable blend door to direct the airflow entirely through the second air outlet in response to the signal” (ll. 3-6) is indefinite because the specification does not discuss such a “movable blend door”. Rather, the specification discusses the outlet doors 23a-23c and the mixing door 36 shown in Fig. 2. The outlet doors 23a-23c are not disclosed as accomplishing a “blend” function, or as selectively directing air through plural outlets. Rather, each outlet door 23a-23c controls its respective outlet 22a-22c. Further, the mixing door 36 is not disclosed as selectively directing air through the outlets 22a-22c. In addition, the subject matter of claim 14 is inconsistent with the patent’s disclosure at col. 10, ll. 14-33 and col. 10, l. 40 to col. 11, l. 30.

In claim 15, the recitation “…alters the desired temperature in accordance with…” (ll. 9-10) is inaccurate and does not conform to the description of the invention provided by the original disclosure. The recited “desired temperature” is the temperature set by the operator. This temperature is not altered by the controller. Instead, the controller alters the temperature within the vehicle to correspond to the desired temperature. See the patent’s disclosure at col. 6, l. 44 to col. 7, l. 16 and col. 7, l. 55 to col. 8, l. 17 and col. 10, ll. 14-33.

In claim 16, the term “the audio event device” (l. 3) is indefinite for the same reasons given above with respect to the same term recited in claim 6.

Claim 17 is indefinite for essentially the same reasons given above with respect to 
claim 1.

In claim 19, the term “the audio event device” (ll. 3-4) is indefinite for essentially the same reasons given above with respect to the same term recited in claim 6.

Claim 20 is indefinite because it contradicts both itself as well as previous claim 17. Both claim 17 (see ll. 9-11) and claim 20 (see ll. 3-4) require that the controller functions to switch the blower to the noise reducing flow rate. However, line 6 of claim 20 contradicts these requirements by stating that “the controller does not change [the] airflow rate of the blower”. Such contradictory statements render the scope of the claim unclear.

Claim 20 is indefinite because it does not conform to the description of the invention provided by the original disclosure. New claim recites “the controller determines whether or not the operating air flow rate is at or lower than a predetermined speed, and if the operating air flow rate is at or lower than the predetermined speed, the controller does not change airflow rate of the blower” (ll. 4-6). In contrast, the original disclosure states that the controller determines whether the set blower speed is greater than a predetermined limit (see step S7 in Fig. 5), and if the set blower speed is not greater than the predetermined limit (see No result of step S7 in Fig. 5), the controller does not change the blower speed (see step S8 in Fig. 5). See the patent’s disclosure at col. 9, ll. 11-26. The logic step shown in step S7 in Fig. 5 does not involve a determination of 

Claim 21 recites, at lines 12-17, that the control signal consists of one of:
 (a) An indication that the intelligent transportation system is about to issue audible navigation instruction output.
(b) An indication that the intelligent transportation system within the vehicle is about to produce an audio output that is intended to assist the vehicle operator or passenger.
	This subject matter is indefinite because possible signal (a) listed above is specific, but possible signal (b) is generic and encompasses not only signal (a) but many other possible signals produced by an intelligent transportation system. Such a recitation of an all-encompassing type of generic limitation is inconsistent with the use of the phrase “consists of”, which necessarily limits the claim to a specific list/group of possible control signals. Further, such a recitation of an all-encompassing type of generic limitation following a listing of a more specific limitation (in the same claim) creates a question or doubt as to whether the more specific limitation is (a) merely exemplary and, therefore, not actually required, or (b) required features of the claim. Therefore, the claim fails to clearly set forth the metes and bounds of the patent protection desired.
	
In claim 21, the term “the vehicle operator or passenger” (ll. 16-17) lacks proper antecedent basis.

In claim 23, the term “the audio event device” (ll. 3-4) lacks proper antecedent basis, i.e., previous claim 21 does not introduce an “audio event device”.

Claim 24 is indefinite for essentially the same reasons given above with respect to 
claim 20.

Claim 25 is indefinite for essentially the same reasons given above with respect to 
claim 1.

Claims 10 and 13 included in this rejection because they depend from claim 1. Claims 18 and 22 are included because they depend from claims 17 and 21, respectively.

Claim Construction
The claims recite a “navigation system”, which can be defined in the motor vehicle arts as an instrument (or computer system) that aids in navigation by determining the position of a vehicle and the route to a particular location. However, the disclosure of Patent No. 9,862,248 B2 does not provide a specific definition of the claim term “navigation system” and does not limit this claim term to an instrument (or computer system) that aids in navigation by determining the position of a vehicle and the route to a particular location. Instead, the patent’s disclosure states that a GPS system that provides mapping, positioning and driving directions of the vehicle operator is merely an “example” of a navigation system. See col. 4, ll. 63-65; col. 5, ll. 1-8 and 14-18. The patent’s disclosure also states that the navigation system can be part of an intelligent transportation system that provides warning messages relating to road or weather conditions. See col. 4, l. 65 to col. 5, l. 1. In addition, the patent’s disclosure more broadly states that the navigation system can output audio such as driving instructions, request for information, or other navigation related output. See col. 5, ll. 18-23.
Since the term “navigation system” is defined broadly by the patent’s disclosure, this claim term is construed as a system for aiding a vehicle operator in the navigation of a vehicle by providing the operator with some form of navigation related output.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Asai et al.”
US Publication No. 2005/0194125 A1

“Bowden et al.”
US Publication No. 2009/0174682 A1

“Burnus”
DE Publication No. 101 19 103 A1 (with translation)

“DeLine et al.”
US Patent No. 8,350,683 B2

“Drees”
DE Publication No. 10 2005 033 353 A1 (with translation)


US Publication No. 2009/0126901 A1

“Hoyle et al.”
GB Publication No. 2 344 646 A

“Kim”
KR Publication No. 10-2007-0034792 A (with translation)

“Noso et al.”
US Patent No. 4,401,852

“Schneiker et al.”
DE Publication No. 100 27 558 A1 (with translation1)

“Schwenzer”
WO Publication No. 03/055707 A1

“Suzuki et al.”
JP Publication No. H07-41794 B22 (with translation3)

“Takeshige et al.”
JP Publication No. H04-208626 A (with translation4)



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


GROUND 5:  Claims 17-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schwenzer.
With respect to claims 17 and 21, Schwenzer discloses a vehicle HVAC noise control system, comprising: 
An air handler 2 connected to a passenger compartment 6 within a vehicle. See Fig. 1, p. 7, ll. 14-22.
A blower 40 operably connected to the air handler 2 to provide a plurality of airflow rates (which Schwenzer refers to as fan stages) for air flowing into the passenger compartment 6. See Fig. 1, p. 1, l. 8 to p. 2, l. 6; p. 3, ll. 5-10; p. 4, ll. 7-13; p. 7, ll. 14-18 and 24-30. 
An audio event device 60 configured to electronically produce an audio event to the passenger compartment 6. Specifically, the audio event device 60 is an audio entertainment device (e.g., radio) that produces audio traffic announcements. See Fig. 1; p. 2, ll. 8-12; p. 3, ll. 5-10; p. 3, l. 36 to p. 4, l. 5; p. 9, l. 36 to p. 10, l. 1. 
A controller 46 operatively connected to the blower 40 and the audio event device 60, the controller 46 controlling operation of the blower 40 initially at an operating airflow rate and the controller switching the blower 40 to a noise reducing airflow rate in response to a predefined input signal from the audio event device 60 indicating that the audio event device 60 will subsequently produce the audio event (i.e., the traffic announcements), where the signal comprises an indication that the audio event device is about to produce an audio output (i.e., the traffic announcements constituting an audible navigation instruction output) that is intended to assist the vehicle operator. See Fig. 1, p. 2, l. 16 to p. 3, l. 10; p. 5, ll. 15-35; p. 8, ll. 12-23; p. 9, l. 36 to p. 10, l. 1.
With respect to claims 17 and 21, Schwenzer’s audio event device in the form of an audio entertainment device comprises a “navigation system” because it aids a vehicle operator in the navigation of a vehicle by providing the operator with some form of navigation related output (i.e., the traffic announcements). Further, with respect to claim 21, this navigation system is part 
With respect to claims 18 and 22, the controller 46 stores the current airflow rate of the blower 40 (before switching to the reduced airflow rate) and returns the blower 40 to the stored airflow rate upon conclusion of the audio event. See p. 5, l. 36 to p. 6, l. 16; p. 8, ll. 7-28.
With respect to claims 19 and 23, Schwenzer discloses the audio event device 60 in the form of an audio entertainment device (e.g., radio) for producing audio traffic announcements as well as other conventional audio entertainment output. Such a device inherently includes an audio speaker for producing the audio output.

GROUND 6:  Claims 17, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Drees.
With respect to claims 17 and 21, Drees discloses a vehicle HVAC noise control system, comprising: 
A blower (or fan) providing a plurality of airflow rates for air flowing into the passenger compartment. See ¶¶ 0001-0003, 0008-0010, 0015-0017, 0019, 0021-0022.
Drees indicates that the blower is integrated in an air conditioning system or a heating device. See ¶¶ 0002, 0010. A person of ordinary skill in the art (POSITA) would appreciate that such an air conditioning system or heating device inherently possesses an air handler for delivering the airflow from the blower to the passenger compartment.
An audio event device configured to electronically produce an audio event to the passenger compartment. Specifically, the audio event device is a driver assistance system such as a parking distance control (PDC) that produces audio warnings. See ¶¶ 0003, 0008-0009, 0011, 0017, 0022-0024. Further, the audio event device can be other systems that support driving safety. See ¶ 0018.
A controller operatively connected to the blower and the audio event device, the controller controlling operation of the blower initially at an operating airflow rate and the controller switching the blower to a noise reducing airflow rate in 
With respect to claims 17 and 21, Drees’ audio event device in the form of a PDC or other driver assistance system comprises a “navigation system” because it aids a vehicle operator in the navigation of a vehicle by providing the operator with some form of navigation related output (i.e., the audio warnings). Further, with respect to claim 21, this navigation system is part of an intelligent transportation system, as broadly claimed, because it works in conjunction with the controller to deliver audio warnings to the vehicle operator in response to the predefined input signal.
With respect to claims 18 and 22, the controller returns the blower to the previous airflow rate upon conclusion of the audio event. See ¶ 0024 with ¶ 0021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 7:  Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenzer or Drees in view of Bowden et al. and Suzuki et al.
See the detailed explanation of the teachings of Schwenzer and Drees in GROUNDs 5 and 6 above. As explained above, Schwenzer discloses an audio entertainment device (e.g., radio) that produces audio traffic announcements, and Drees discloses a driver assistance system that produces audio warnings. POSITA would appreciate that an audio speaker, which is 
For example, Bowden et al. teaches an automotive instrumentation module 53 including an audio entertainment system 54 with audio speakers 55, 56. See Figs. 4A and 5; ¶¶ 0037, 0039-0041. The audio speakers 55, 56 also provide audio outputs for a hands-free phone system 63. See Fig. 5; ¶ 0042. See also the speakers 101, 102 in Fig. 8B, the speakers 121, 122 in Fig. 10B, and the speakers 140-143 in Fig. 12B.
Further, Suzuki et al. teaches that it was known to provide an automobile with a wireless, hands-free communication device 51 receiving audio inputs from a microphone 53 and generating audio outputs through an audio speaker 54. See Fig. 2; the paragraphs beginning at line numbers 13 (p. 1), 46 (p. 2), 81 (p. 3).
From the teachings of Bowden et al. and Suzuki et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer or Drees by providing an audio speaker for issuing the audio traffic announcements of Schwenzer or the audio warnings of Drees because such an audio speaker is typically found in an automobile and provides an effective means of issuing the audio traffic announcements or audio warnings.

GROUND 8:  Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenzer or Drees in view of Kim.
See the detailed explanation of the teachings of Schwenzer and Drees in GROUNDs 5 and 6 above. Schwenzer and Drees each fail to teach that the controller does not change the airflow rate of the blower, in response to an audio event, when the current airflow rate is not greater than a predetermined limit.
Kim teaches a controller 25 that (a) receives inputs from a hands-free phone system 10 (i.e., an audio event device) indicating that a call is initiated and that the call is ended, (b) switches a blower motor 21 to a noise reducing speed in response to the input indicating that a call is initiated (i.e., an audio event), and (c) restores the blower motor 21 to the previous speed in response to the input indicating that the call is ended. See Figs. 1-2; the 1st to 3rd and 6th to 15th paragraphs of the “TECH-SOLUTION” section. Kim further teaches that the controller 25 does not change the speed of the blower motor 21 (and, thus, the airflow rate of the blower), in th and 14th paragraphs of the “TECH-SOLUTION” section.
From these teachings of Kim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer or Drees such that the controller does not change the airflow rate of the blower, in response to an audio event, when the current airflow rate is not greater than a predetermined limit because this eliminate unnecessary adjustment of the blower when the blower is already operating at a reduced noise airflow rate and also insures that a minimum airflow rate is maintained for the safety of the vehicle operator.

GROUND 9:  Claims 1, 3, 10, 14, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenzer in view of Bowden et al. and Asai et al.
See the detailed explanation of the teachings of Schwenzer in GROUND 5 above. 
With respect to claims 1 and 25, Schwenzer discloses a further audio event device in the form of a hands-free, mobile phone system that produces an audio event in the form of a phone call and that produces the predefined input signal in the form of a signal representing the presence of an incoming or outgoing call. See p. 2, ll. 8-12; p. 3, ll. 5-10; p. 3, l. 37 to p. 4, l. 5; p. 5, l. 38 to p. 6, l. 4; p. 8, ll. 12-23.
With respect to claims 1 and 25, POSITA would appreciate that an automobile typically has an instrument panel that includes an indicator or display for producing an indication of the airflow rate that the blower is currently operating at.
For example, Bowden et al. teaches an instrumentation module 126 that combines a driver information center 127, an audio system 129, and a climate control system 130, wherein the driver information center 127 includes a digital display 128 having a blower speed indicator 198 that indicates the airflow rate that a blower system 144 is currently operating at. See Figs. 11-12B; ¶¶ 0058-0059, 0061. As shown in Fig. 4, the blower speed indicator 198 has four of six bars illuminated, indicating a certain blower airflow rate. If the blower speed was reduced (e.g., to a noise reducing airflow rate), then fewer than four bars would be illuminated in the indicator 198.

	From the teachings of Bowden et al. and Asai et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer by providing a display for producing an indication of the airflow rate that the blower is currently operating at—including an indication of a noise reducing airflow rate—because this provides beneficial information to the vehicle operator and enables the vehicle operator to intervene when necessary/desired.
With respect to claim 3, Schwenzer discloses that the operator can send an input signal to the controller 46 via a known input device 62, including speech input. See Fig. 1; p. 6, ll. 18-28; p. 9, ll. 31-35; p. 10, ll. 13-17. Such a speech input device is inherently part of a voice recognition system.
With respect to claim 10, see the explanation with respect to claims 18 and 22 in GROUND 5.
With respect to claim 14, Schwenzer discloses that the controller 46 can reduce the air throughput of individual air duct outlets leading to the passenger compartment 6, and specifically air ducts that deliver air toward windows, so that the noise within the passenger compartment is reduced and the vehicle operator is able to better understand important traffic announcement, with sensors being used to enable the controller to accomplish such localized control in addition to switching the blower 40 to the noise reducing airflow rate. See col. 3, l. 27 to col. 4, l. 5; col. 9, ll. 1-4 and 16-29; p. 10, ll. 3-11. As shown in Fig. 1, adjustable air flaps 52, 54, 56 are 
With respect to claim 15, Schwenzer discloses that the controller 46 controls the temperature within the passenger compartment based on the temperature set by a rotary temperature switch (i.e., temperature control). See p. 1, ll. 8-38; p. 7, ll. 8-12 and 24-30. The controller 46 relies upon an interior temperature sensor 14 for detecting the current temperature of the passenger compartment 6 as well as an outside temperature sensor 10. See p. 1, ll. 21-30; p. 4, l. 31 to p. 5, l. 13; p. 7, l. 32 to p. 8, l. 5.

GROUND 10:  Claims 1, 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Drees in view of Bowden et al. and Asai et al.
See the detailed explanation of the teachings of Drees in GROUND 6 above. 
With respect to claims 1 and 25, POSITA would appreciate that an automobile typically has an instrument panel that includes an indicator or display for producing an indication of the airflow rate that the blower is currently operating at.
For example, see the explanation of the teachings of Bowden et al. in GROUND 9 above. Further, see the discussion of Asai et al. in GROUND 9 above. 
	From the teachings of Bowden et al. and Asai et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Drees by providing a display for producing an indication of the airflow rate that the blower is currently operating at—including an indication of a noise reducing airflow rate—because this provides beneficial information to the vehicle operator and enables the vehicle operator to intervene when necessary/desired.
With respect to claim 10, see the explanation with respect to claims 18 and 22 in GROUND 6.

GROUND 11:  Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenzer or Drees in view of in view of Bowden et al. and Asai et al. (GROUNDs 9 and 10) and further in view of Noso et al.
With respect to claim 3, Schwenzer discloses that the operator can send an input signal to the controller 46 via a known input device 62, including speech input. See Fig. 1; p. 6, ll. 18-28; 
POSITA would appreciate that voice recognition systems have become popular in automobiles to enable the vehicle operator to make hands-free phone calls and perform other functions, such as adjusting a radio and requesting driving instructions from a navigation system.
For example, Noso et al. teaches a voice response control unit 3 that controls a voice recognition unit 4 in response to an input from a start switch 31 (operated by the vehicle operator to signal the intent to use the voice recognition system) and that also reduces the airflow rate of a fan of an air conditioner 1 and the volume of a radio 2 when the voice recognition system is in use. See Fig. 1; col. 3, l. 26 to col. 4, l. 55.
From the teachings of Noso et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer or Drees by providing a voice recognition system to enable the vehicle operator to make hands-free phone calls and perform other functions in a safer manner.
With respect to claims 2, 4 and 9, the voice response control unit 3 of Noso et al. includes a delay circuit 32 that generates a control signal 320 a predetermined time after a start signal 310 is received from the start switch 31, wherein the delayed control signal 320 places the voice recognition unit 4 into a condition awaiting a voice instruction from the vehicle operator. See Fig. 1; col. 3, l. 26 to col. 4, l. 55. Thus, the start signal 310 is received at a time interval before the voice recognition unit 4 is placed in a condition such that it is able to produce an audio event (i.e., the reception of a voice instruction).
From the teachings of Noso et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer or Drees by sending the predefined input signal to the controller at a time interval before producing the audio event because this ensures that the blower fan will be reduced prior to the delivery of the audio event—ensuring the vehicle operator will hear the audio that is transmitted.

GROUND 12:  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenzer or Drees in view of in view of Bowden et al. and Asai et al. (GROUNDs 9 and 10) and further in view of Hegar et al.

As explained in GROUND 6, Drees discloses that the controller returns the blower to the previous airflow rate upon conclusion of the audio event. See ¶ 0024 with ¶ 0021.
	Schwenzer and Drees each fail to teach that the return of the blower to the previous airflow rate is delayed by a predetermined time interval.
	Hegar et al. teaches a controller 80 that switches a blower 115 to a noise reducing airflow rate when (a) a door sensor 45 senses that a door is open, (b) an engine sensor 55 senses that an engine is at a high load or has just started, or (c) a position sensor 65 senses that the vehicle is close to a building or other structure. See Figs. 2 and 3; ¶¶ 0014, 0019-0026, 0028, 0035-0037, 0040-0045. Hegar et al. further teaches that the controller 80 returns the blower 115 to the previous airflow rate after a delay of a predetermined time interval. See ¶ 0051.
	From the teachings of Hegar et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer or Drees by delaying the return of the blower to the previous airflow rate by a predetermined time interval because this prevents undesirable repeated switching back and forth between airflow rates due to slight variations in the input signals.

GROUND 13:  Claims 15, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schwenzer or Drees in view of in view of Bowden et al. and Asai et al. (GROUNDs 9 and 10) and further in view of Suzuki et al.
With respect to claim 15, Schwenzer discloses that the controller 46 controls the temperature within the passenger compartment based on the temperature set by a rotary temperature switch (i.e., temperature control). See p. 1, ll. 8-38; p. 7, ll. 8-12 and 24-30. The controller 46 relies upon an interior temperature sensor 14 for detecting the current temperature of the passenger compartment 6 as well as an outside temperature sensor 10. See p. 1, ll. 21-30; p. 4, l. 31 to p. 5, l. 13; p. 7, l. 32 to p. 8, l. 5.
Further, with respect to claim 15, Suzuki et al. teaches a controller 91 that controls the temperature within a passenger compartment 1 based on a temperature difference between a 
With respect to claim 16, see the discussion of the teachings of Bowden et al. and Suzuki et al. in GROUND 7 above. From the teachings of Bowden et al. and Suzuki et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer or Drees by providing an audio speaker for issuing the audio traffic announcements of Schwenzer or the audio warnings of Drees because such an audio speaker is typically found in an automobile and provides an effective means of issuing the audio traffic announcements or audio warnings.
With respect to claim 25, see the discussion of the teachings of Suzuki et al. in GROUND 7 above. From the teachings of Suzuki et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schwenzer or Drees by using an audio event device in the form of a wireless, hands-free communication device because such a device allows the vehicle operator to engage in communications (e.g., phone calls) in a safe manner while driving. Further, Schwenzer and Suzuki et al. teach the desirability of reducing the airflow rate of the blower while such a communication device is in use.

Claim Objections
Claims 1, 20 and 24 are objected to because:
In claim 1, at l. 13, “thereafter, while” should read “thereafter, and while”.
In claim 20, at l. 6, “change airflow rate” should read “change the airflow rate”.
In claim 24, at l. 6, “change airflow rate” should read “change the airflow rate”.
	Appropriate correction is required.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) because it fails to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to provide proper antecedent basis for the “movable blend door” of claim 14. Correction is required.

Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

DeLine et al. teaches a vehicle provided with a microphone 18 and a speaker 42 that are part of a system such as a hands-free mobile phone system or an emergency communication system, which system may be voice activated (i.e., a voice recognition system). See Figs. 1-7; col. 4, ll. 27-30; col. 5, ll. 28-51; col. 9, ll. 14-16 and 36-62; col. 12, ll. 25-56; col. 15, ll. 14-23. A controller (not shown) controls an indicator 72 in response to voice input received by the microphone 18. See col. 5, ll. 51-56; col. 6, ll. 38-41; col. 6, l. 60 to col. 8, l. 25. The controller operators the indicator 72 to alert the vehicle operator to turn down/off an HVAC blower during use of the hands-free mobile phone system or emergency communication system. See col. 8, ll. 25-32. Alternatively, the controller automatically adjusts the speed of the blower. See col.  See col. 8, ll. 32-35.

Hoyle et al. teaches a system including a controller that reduces a blower airflow rate when a hands-free phone call is initiated and resets the blower airflow rate when the call terminates or a user operates a manual switch. See p. 1, l. 1 to p. 2, l. 8; p. 3, ll. 5-7; p. 4, ll. 6-15; p. 5, ll. 12-18; p. 6, ll. 1-14. The blower airflow rate is not reduced if the current airflow rate is negligible with respect to interference with a phone call. See col. 3, ll. 20-22.

Takeshige et al. teaches a system including a phone controller 1 that issues a control signal when a hands-free phone 4A (having a microphone 7 and speaker 6) or conventional mobile phone 4B is in use, and an air conditioning controller 8 that receives the control signal and controls a blower motor 10 to reduce a blower airflow rate when a phone call is initiated and reset the blower airflow rate when the call terminates. See Figs. 1-3 and the entire translation.

Schneiker et al. teaches a system including a controller that reduces a blower airflow rate when a vehicle phone call is initiated and resets the blower airflow rate when the call terminates. See ¶¶ 0005-0006.

Burnus teaches a vehicle including a sliding roof (i.e., roof window) 3, a blower 4 and a controller 5. See Fig. 1; ¶¶ 0017-0018. In one embodiment, the controller 5 reduces the airflow rate of the blower 4 when it detects that the sliding roof 3 undergoes a closing operation. See ¶¶ 0004, 0011-0012. 

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail5 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A translation was included with the Information Disclosure Statement (IDS) filed on January 8, 2020. The examiner has provided a more legible translation.
        2 Also published as JP S64-9016 A.
        3 A translation was included with the IDS filed on January 8, 2020. The examiner has provided a more legible translation, which will be cited by the examiner.
        4 A translation was included with the IDS filed on January 8, 2020. The examiner has provided a more legible translation.
        5 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.